DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2021 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 3/17/2021 has been recorded and accepted. 

Reason for Allowance
Claims 1, 3-5, 7-12, 14-18, 20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable mechanism for a foldable mobile terminal, the foldable mobile terminal comprising a first shell and a second shell, the foldable mechanism being capable of being arranged between the first shell and the second shell, and the foldable mechanism comprising: 
a first sliding plate, capable of being arranged between the first shell and the second shell, wherein the first sliding plate is capable of being at least partially received in the first shell and able to slide towards or away from the first shell; 
a second sliding plate, capable of being arranged between the first shell and the second shell, wherein the second sliding plate is capable of being at least partially received in the second shell and able to slide towards or away from the second shell; 
a first rotation shaft, arranged on the first sliding plate; a second rotation shaft, arranged on the second sliding plate; 
a first connection rod, wherein a first end of the first connection rod is slidable on the first rotation shaft and rotatable relative to the first rotation shaft, and a second end of the first connection rod is capable of being rotatably connected to the first shell; a second connection rod, wherein a first end of the second connection rod is slidable on the second rotation shaft and rotatable relative to the second rotation shaft, and a second end of the second connection rod is capable of being rotatably connected to the second shell; 
a linkage element, connected to the first rotation shaft and the second rotation shaft and configured to move jointly with the first end of the first connection rod and the first end of the second connection rods;
a first sliding member and a second sliding member, wherein the first sliding member is arranged to slidably sleeve on the first rotation shaft, and the first end of the first connection rod is rotatably connected to the first sliding member; 
the second sliding member is arranged to slidably sleeve on the second rotation shaft, and the first end of the second connection rod is rotatably connected to the second sliding member; and 
the linkage element is arranged to move jointly and simultaneously with the first sliding member and the second sliding member; a first support, wherein the first support is fixedly connected to the first sliding plate, the first rotation shaft is arranged to extend through the first support, and the first sliding member is arranged between the first support and the first sliding plate; and a second support, wherein the second support is fixedly connected to the second sliding plate, the second rotation shaft is arranged to extend through the second support, and the second sliding member is arranged between the second support and the second sliding plate.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Furthermore, applicant has incorporated the allowable subject matter for previous claim 6 into the independent claim(s) as indicated. 

The primary reason for allowance of independent claim 12 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable mechanism assembly for a foldable mobile terminal, the foldable mobile terminal having a flexible display screen; 
the foldable mechanism assembly comprising: 
a first shell and a second shell, configured to arrange the flexible display screen; and 
a foldable mechanism, arranged between the first shell and the second shell and comprising: 
a first sliding plate, arranged between the first shell and the second shell, wherein the first sliding plate is at least partially received in the first shell and able to slide towards or away from the first shell; 
a second sliding plate, arranged between the first shell and the second shell, wherein the second sliding plate is at least partially received in the second shell and able to slide towards or away from the second shell; 
a first rotation shaft, arranged on the first sliding plate; a second rotation shaft, arranged on the second sliding plate; 
a first connection rod, wherein a first end of the first connection rod is slidable on the first rotation shaft and rotatable relative to the first rotation shaft, and a second end of the first connection rod is rotatably connected to the first shell; 
a second connection rod, wherein a first end of the second connection rod is slidable on the second rotation shaft and rotatable relative to the second rotation shaft, and a second end of the second connection rod is rotatably connected to the second shell; and 
a linkage element, connected to the first rotation shaft and the second rotation shaft and configured to allow the first end of the first connection rod and the first end of the second connection rod to move jointly; 
a first sliding member and a second sliding member, wherein the first sliding member is arranged to slidably sleeve on the first rotation shaft, and the first end of the first connection rod is rotatably connected to the first sliding member; 
the second sliding member is arranged to slidably sleeve on the second rotation shaft, and the first end of the second connection rod is rotatably connected to the second sliding member; and 
the linkage element is arranged to move jointly and simultaneously with the first sliding member and the second sliding member; 
a first support, wherein the first support is fixedly connected to the first sliding plate, the first rotation shaft is arranged to extend through the first support, and the first sliding member is arranged between the first support and the first sliding plate; and 
a second support, wherein the second support is fixedly connected to the second sliding plate, the second rotation shaft is arranged to extend through the second support, and the second sliding member is arranged between the second support and the second sliding plate;
wherein the first shell and the second shell is switchable between a folded state and an unfolded state by using the foldable mechanism; when the first shell and the second shell is in the folded state, the flexible display screen is capable of being arranged at an outside of the foldable mobile terminal.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. Furthermore, applicant has incorporated the allowable subject matter for previous claim 6 into the independent claim(s) as indicated. 

The primary reason for allowance of independent claim 16 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable mobile terminal, comprising: 
a flexible display screen; 
a first shell; 
a second shell; and 
a foldable mechanism, arranged between the first shell and the second shell and comprising: 
a first sliding plate and a second sliding plate, arranged between the first shell and the second shell, wherein each of the first and the second sliding plates is at least partially received in the first shell and in the second shell respectively, and is able to slide towards and away from the first shell and the second shell respectively; 
a first rotation shaft and a second rotation shaft, arranged on the first sliding plate and the second sliding plate respectively; 
a first connection rod and a second connection rod, wherein a first end of the first connection rod is slidable on the first rotation shaft and rotatable relative to the first rotation shaft, a first end of the second connection rod is slidable on the second rotation shaft and rotatable relative to the second rotation shaft, a second end of the first connection rod is rotatably connected to first shell, and a second end of the second connection rod is rotatably connected to second shell; and 
a linkage element, connected to the first rotation shaft and the second rotation shaft and configured to allow the first end of the first connection rod and the first end of the second connection rod to move jointly; 
a first sliding member and a second sliding member, wherein the first sliding member is arranged to slidably sleeve on the first rotation shaft, and the first end of the first connection rod is rotatably connected to the first sliding member; 
the second sliding member is arranged to slidably sleeve on the second rotation shaft, and the first end of the second connection rod is rotatably connected to the second sliding member; and 
the linkage element is arranged to move jointly and simultaneously with the first sliding member and the second sliding member;
 a first support, wherein the first support is fixedly connected to the first sliding plate, the first rotation shaft is arranged to extend through the first support, and the first sliding member is arranged between the first support and the first sliding plate; and a second support, wherein the second support is fixedly connected to the second sliding plate, the second rotation shaft is arranged to extend through the second support, and the second sliding member is arranged between the second support and the second sliding plate; wherein the flexible display screen is arranged on the first shell and the second shell; the first shell and the second shell is switchable between a folded state and an unfolded state by using the foldable mechanism; when the first shell and the second shell is in the folded state, the flexible display screen is arranged at an outside of the foldable mobile terminal.

The closest prior arts of record are provided in the final office action (1/21/2021).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841